Citation Nr: 1048246	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic 
stress disorder (PTSD) and a 50 percent rating has been assigned 
thereto, effective September 10, 2003.

2.  The Veteran is not precluded from securing or following 
substantially gainful employment as a result of his service-
connected PTSD.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on 
individual unemployability (TDIU) is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

In March 2010, the Board determined that the present claim of 
entitlement to TDIU was reasonably raised by the evidence of 
record.  While in remand status, the RO sent the Veteran a 
letter, dated in May 2010, advising the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim, including the opportunity to present 
pertinent evidence.  In the May 2010 letter, the RO requested 
that the Veteran complete and submit a VA Form 21-8940, and 
requested that he submit or identify evidence in support of his 
claim.  To date, the Veteran has not responded.  In October 2010, 
the Veteran's representative submitted a brief in support of the 
Veteran's claim, but advanced no further argument or evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to 
assist includes providing an examination or obtaining a medical 
opinion where it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, however, the 
Board finds that the evidence of record is sufficient to decide 
the claim and, thus, an examination was not warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is 
no indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from January 1966 
to January 1969.  In September 2003, the Veteran submitted a 
claim of entitlement to service connection for PTSD.  By a June 
2004 rating decision, the RO granted service connection for PTSD 
and assigned an initial 50 percent disability rating thereto, 
effective from September 10, 2003.  The Veteran appealed this 
decision to the Board, seeking a higher initial evaluation.  In 
March 2010, the Board denied the Veteran's claim of entitlement 
to an initial evaluation in excess of 50 percent for his service-
connected PTSD.  The Board also found that the evidence of record 
reasonably raised a claim of entitlement to TDIU and remanded the 
claim in order for the RO to undertake the appropriate 
development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that when entitlement to TDIU is raised during the 
adjudicatory process of the underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability); see also VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996).  In May 2010, the RO issued a letter to the Veteran 
requesting that he complete and submit a VA Form 21-8940, and 
submit or identify evidence is support of his claim.  To date, 
the Veteran has not responded to the RO's letter.  In August 
2010, the Veteran's claim of entitlement to TDIU was denied, and 
was subsequently remitted to the Board for further appellate 
review.  Based upon a review of the Veteran's claims file, the 
Board finds that the RO substantially complied with the Board's 
March 2010 directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).

VA will grant TDIU when the evidence shows that the veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining and maintaining substantially gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the retention of 
substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  The relevant issue is not whether the veteran is 
unemployed or has difficulty obtaining employment, but whether 
the veteran can perform the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not 
service-connected, and prior unemployability status must be 
disregarded when determining whether a veteran currently is 
unemployable.  38 C.F.R. § 4.16(a).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular 
rating is less than total, where, if there is only one 
disability, the disability is rated at 60 percent or more, or 
where, if there are two or more disabilities, at least one 
disability is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  For the purposes of determining 
whether one 60 percent disability or one 40 percent disability 
exists, the following are considered one disability:  1) 
disabilities of both upper or lower extremities, including the 
application of the bilateral factor; 2) disabilities from a 
common etiology or a single accident; 3) disabilities affecting a 
single body system; 4) multiple injuries incurred in action; or 
5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 
4.16(a).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
or her employment and educational history.  38 C.F.R. § 4.16(b).  
The Board does not have the authority to assign an extraschedular 
TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  

Service connection is currently in effect for PTSD and a 50 
percent rating has been assigned thereto, effective September 10, 
2003.  Thus, because the Veteran's only service-connected 
disability has not been assigned an evaluation equal to or in 
excess of 60 percent, the schedular criteria for a TDIU under 
38 C.F.R. § 4.16(a)(4) have not been met.  

In November 2003, the Veteran underwent a VA examination to 
ascertain the presence of PTSD and, if present, the etiology and 
severity thereof.  At the time of this examination, the Veteran 
stated that he was working with the local Transit Authority, but 
that he was having problems due to his inability to get along 
with fellow employees.  The diagnosis was PTSD and the examiner 
assigned a GAF score of 50, reflecting the impact on his social 
and marital relationships and on his employment.

In July 2004, the Veteran reported that he maintained social 
relationships and activities, was employed, and got along well 
with his supervisors, but had "some" difficulties with managing 
"his own crew."  In terms of post-service employment, the 
Veteran indicated that he worked as a painter for 15 years, 
served as a politically-appointed Ward Supervisor for 3 years, 
was then a Director of Program Services for 2 years, and had been 
working for the local Transit Authority for 5 years at the time 
of this evaluation.  The Veteran also reported being "very 
active" in 2 veteran service organizations; serving in the 
capacity of an "Agitant" for one organization and as a 
Treasurer for the other.  Further, the Veteran stated that he 
coached an athletic team at a local university.

In October 2004, the Veteran reported continued difficulty 
"managing politics at work," but that he was able to maintain 
his responsibilities at work and able to remain involved in 
multiple organizations.  The Veteran endorsed nightmares of his 
active duty service and middle insomnia.  According to the 
Veteran, a method of coping with these symptoms was to dedicate 
himself to raising money through veteran service organizations 
for families in need during the holiday season.

In January 2005, the Veteran stated that family and work stresses 
continued to trigger his PTSD symptoms, but that he felt "almost 
like a new person," "more relaxed, [and] less irritable" since 
starting taking prescribed medications.

Also in January 2005, the Veteran was referred for training for 
better management of his stress, tension, and anger.  Among the 
Veteran's primary concerns was managing conflicts at work.  He 
stated that he maintained a busy work schedule in addition to 
"multiple other involvements in political and veteran 
organizations," as well as serving as a coach for a "sports 
team."  At the conclusion of this training session, the Veteran 
was characterized as "a very active person with full[-]time 
employment and multiple responsibilities."

In April 2005, the Veteran presented for a routine general 
medical examination.  He reported ongoing employment as a Senior 
Supervisor of the local Transit Authority and serving as 
assistant baseball coach at a local university.

In a May 2005 letter, S.P. Ph.D., indicated that she had treated 
the Veteran since January 6, 2005 for difficulties associated 
with this PTSD, primarily insomnia and hypervigilance.  Treatment 
reports in May 2005 demonstrated that the Veteran complained 
symptoms becoming increasingly problematic for him regarding 
negotiating interpersonal issues, managing responsibilities, and 
maintaining concentration and focus.  The Veteran reported 
experiencing disturbed sleep; nightmares; increased startle 
response; and increased vigilance related to inservice 
experiences.  The Veteran expressed concern that he "will just 
go off" at work, but that he was striving to maintain his temper 
and reactivity.  He denied violent behavior, aggressive 
outbursts, and suicidal and homicidal intent or plans.

In September 2005, the Veteran reported an increased startle 
response, increased vigilance, and that his PTSD symptoms were 
increasingly difficult to manage, especially concerning 
interpersonal issues, managing responsibilities, and maintaining 
concentration and focus.

In August 2006, the Veteran said his major complaint was 
"confrontation, whether [he was] over-reacting or reacting too 
swiftly."  The Veteran also complained of "a lot of anger and 
meanness."  He described then recent difficulties with a co-
worker and difficulties sleeping.

In November 2006, the Veteran stated that he was getting along 
well with his co-workers, but that he "somewhat had issues" 
with his superiors.  He also stated that he was going to spend 
the holidays with his adult children and other veterans who were 
going to help the community.

In February 2008, the Veteran reported continued full-time 
employment, which was characterized as a "rigorous" schedule.

During the June 2008 Board hearing, the Veteran testified as to 
difficulties with his relationships with his spouse and children.  
The Veteran also testified that he was having issues with his 
superiors at work.

In December 2008, the Veteran underwent a VA examination to 
ascertain the severity of his PTSD.  During the examination, the 
Veteran stated that he continued to work, but that he was 
socially isolated and that he did not like to associate with 
people.

In a January 2009 letter, J.F., a Manager with the Transit 
Authority, stated that he noticed changes in Veteran's work 
performance and personal well being over the previous 3 years.  
Specifically, J.F. stated that the Veteran has had difficulty 
staying awake at work; had been involved in several motor 
vehicles accidents with company cars due to lack of sleep; missed 
scheduled classes, appointments, and meetings; and became very 
angry and out-spoken when confronted.  J.F. also stated that the 
Veteran reported to him that he had flashbacks and nightmares.  
Ultimately, J.F. stated that it was "in the best interest of the 
Transit Authority and for [the Veteran] to move on, another 
direction."  J.F. did not, however, specifically indicate that 
the Veteran had been terminated or had otherwise ceased 
employment with the Transit Authority.

In May 2009, the Veteran reported that he continued to maintain 
full-time employment.

In June 2009, the Veteran underwent a neuropsychological 
evaluation.  At the time of the evaluation, the Veteran stated 
that he was a Senior Coordinator for the local Transit Authority, 
overseeing 35 employees.  The Veteran reported that he was active 
in politics in his community and had an active social life.

Pursuant to the Board March 2010 remand, the RO requested that 
the Veteran complete and submit a VA Form 21-8940 and requested 
that he submit or identify evidence in support of his claim.  To 
date, the Veteran has not responded.  VA's duty to assist is not 
always a one-way street.  If the Veteran wished for help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA's duty must be understood as a duty to assist the 
Veteran in developing his claim, rather than a duty on the part 
of VA to develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
Accordingly, the Board finds that the evidence of record does not 
show that the Veteran's service-connected PTSD prevents him from 
obtaining or retaining substantially gainful employment.

Because the record does not reflect that the Veteran is unable to 
obtain or retain employment due to his service-connected PTSD, 
the preponderance of the evidence is against his claim for TDIU.  
As such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


